Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 1 of 18




           Exhibit A
      Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 2 of 18




      CONFIDENTIAL SETTLEMENT, RELEASE, AND FOUNDATION
                         AGREEMENT

I.     PRELIMINARY STATEMENT.

        A. Parties. This Confidential Settlement and Foundation Agreement (“Agreement”) is
entered into as of November 9, 2007 between Yahoo!, Inc. and Yahoo! Hong Kong Ltd. (the
“Yahoo! Entities”) on the one hand, and Wang Xiaoning, Shi Tao, Yu Ling, Gao Qinsheng,
Harry Wu, and Laogai Research Foundation (the “Wang/Shi/Wu Entities”), on the other hand
(collectively, the “Parties”).

       B. Recitals. This Agreement is effective once fully executed, and entered into with
reference to the following facts:

               1. An action entitled Wang Xiaoning, Shi Tao, Yu Ling et al. v. Yahoo!, Inc. and
       Yahoo! Hong Kong Ltd., et al., was filed in the U.S. District Court for the Northern
       District of California, Case No. C07-02151 CW (the “Action”). That action references a
       related complaint filed by plaintiff Shi Tao with Hong Kong Privacy Commissioner (the
       “Hong Kong Action”).

               2. The Parties have entered into and filed with the court on November 13, 2007 a
       Stipulation of Dismissal of the Action, dismissing it with prejudice.

                3. The Parties, without any admission of liability, desire to resolve their disputes,
       and all claims, causes of action and controversies existing or arising among or between
       them that are or could have been alleged in the above-mentioned actions, as well as any
       other potential claims, causes of action and controversies between the Wang/Shi/Wu
       Entities and the Yahoo! Entities, arising out of or relating to all matters referenced in the
       Action and the Hong Kong Action without further expenditure of time and expense on
       litigation.

II.    TERMS AND CONDITIONS OF AGREEMENT.

        In consideration for the promises, covenants, conditions, and obligations set forth initially
in the Memorandum of Understanding, and subsequently confirmed by this Agreement, and for
other consideration, receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

       A. Dismissal of All Pending Litigation Between the Parties. In consideration of the
promises contained in this Agreement, Wang Xiaoning, Yu Ling, and Shi Tao, directly or
through their authorized representatives, have agreed to the dismissal with prejudice of the
Action against Yahoo!, Inc. and Yahoo! Hong Kong Ltd., as specified in Recital 2. In addition,
pursuant to this Agreement, Shi Tao, directly or through his authorized representatives, agrees to
withdraw his appeal to the Hong Kong Administrative Appeals Board, No. 16/2007, filed in May
2007, in response to the Hong Kong Privacy Commissioner’s March 14, 2007 Report No. R07-




                                                 1
     Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 3 of 18




3619, and further agrees that neither he nor any of his authorized representatives shall participate
in any manner in that Hong Kong Action.

       B. Payment by Yahoo!, Inc. to the Families. Yahoo!, Inc. will pay a total of $3.2
million USD jointly to Shi Tao and his family, and a total of $3.2 million USD jointly to Wang
Xiaoning and his family.

               1. Monies to Be Held In Trust For Families by Laogai Research Foundation
       (“The Foundation”). The payments to the Wang and Shi Families will be made to the
       Foundation and will be held by the Foundation in separate trust accounts in name of the
       Wang Family and the Shi Family. The monies from the separate trust accounts will be
       distributed by the Laogai Research Foundation to the respective families, and will not be
       used for any other purpose.

              2. Foundation Obligations to Wang and Shi Families. The Foundation shall take
       responsibility for distributing the $3.2 million USD trust accounts to the Wang and Shi
       Families in a manner that best effectuates the Parties’ intention that those families’ needs
       are provided for while Wang and Shi remain imprisoned. In fulfilling that responsibility,
       the Foundation shall be guided by the wishes and instructions of Wang Xiaoning and Yu
       Ling for the Wang family, and Shi Tao and Gao Qinsheng for the Shi family.

       C. Payment by Yahoo!, Inc. to the Foundation to Establish the Yahoo! Human
Rights Fund. Yahoo!, Inc. will make payments totaling a maximum of $17.3 million to the
Foundation subject to the conditions noted below. These payments shall be maintained
separately from other Foundation funds and shall be known as the “Yahoo! Human Rights Fund”
or “YHR Fund”

               1. All Payments Made in Trust to Foundation. The payments to the Foundation
       shall be made in four installments as follows:

       First Installment: $4.4 million USD upon signing;

       Second Installment: $4.3 million USD on January 15, 2008;

       Third Installment: $4.3 million USD on April 15, 2008; and

       Fourth Installment: $4.3 million USD on July 15, 2008.

       Payment of the Second, Third and Fourth Installments is contingent upon a satisfactory
       review by Yahoo!, Inc. of the disbursements from the YHR Fund during the previous
       quarter. For purposes of this paragraph, a “satisfactory review” is one that confirms that
       such disbursements conform with the purposes of the YHR Fund. The Foundation will
       have 45 days from the date of notice by Yahoo! Inc. concerning any disbursements that
       do not conform with the stated purposes of the YHR Fund to remedy the non-conforming
       disbursements.




                                                 2
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 4 of 18




        2. Foundation Use of Yahoo! Human Rights Fund. The YHR Fund may be used
for three purposes only: (a) to provide humanitarian and legal assistance primarily to
persons in or from the People’s Republic of China who have been imprisoned for
expressing their views through Yahoo! or another medium; (b) to resolve claims
primarily by such persons, or persons threatened with prosecution or imprisonment,
against the Yahoo! Entities or any Yahoo! subsidiary or affiliate; and (c) for payment of
Foundation operating expenses and the Foundation’s educational work conducted in the
United States in support of human rights, to the extent provided below.

                      (i)    In their implementation of paragraph 2(a), above, the
              Foundation and its Executive Director, Harry Wu, agree to use their best
              efforts to maximize the benefits achieved through their use of a portion of
              the YHR Fund for humanitarian and legal assistance.

                       (ii)   In their implementation of paragraph 2(b), above, the
              Foundation and its Executive Director, Harry Wu, agree to use their best
              efforts to evaluate and, as appropriate, use YHR Fund monies to settle
              claims against the Yahoo! Entities or any Yahoo! subsidiary or affiliate
              (collectively, “Yahoo!”). Yahoo! may refer such claimants to the
              Foundation, which will attempt to settle their claims using the YHR Fund.
              The Foundation shall not make any such settlement payment without first
              obtaining a release in a form approved in advance in each case by Yahoo!.
              Persons entering into such settlements or providing such releases shall not
              be deemed third-party beneficiaries of this Agreement. The Foundation
              hereby agrees to use the YHR Fund to indemnify and hold Yahoo!
              harmless from and against any claims, liabilities, damages, attorneys’ fees,
              or costs arising out of any legal or administrative proceeding initiated by
              or on behalf of any person referred to the Foundation by Yahoo!.

                       (iii) Pursuant to paragraph 2(c), above, the Foundation may use
              for its operating expenses up to $1 million USD of the YHR Fund in each
              calendar year (prorated for 2007). The Foundation will provide
              notification to Yahoo! concerning the amount of the YHR Fund that is
              used each year for the operating and educational expenses of the
              Foundation.

                     (iv)    The YHR Fund shall not be used to fund or support in any
              manner, directly or indirectly, any litigation, claim, or complaint, before
              any court, administrative body, legislative body, or any other forum,
              anywhere in the world, by any person or entity, against Yahoo!.

                      (v)    The YHR Fund shall be used only in conformity with the
              civil and criminal laws of the United States and of other countries in
              which it may be expended. The YHR Fund shall not be used for political
              purposes of any kind and shall not be given to, or used to support or assist,




                                        3
       Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 5 of 18




                       directly or indirectly, any governments, political parties, or armed
                       organizations.

                               (vi)    The Foundation shall provide the Yahoo! Entities semi-
                       annual reports, in June and December of each year, regarding all of its
                       activities pursuant to paragraphs II.B. and II.C. of the Agreement.

III.    WAIVER AND RELEASES.

        A. Releases. Wang Xiaoning, Shi Tao, Yu Ling, Gao Qinsheng, Harry Wu, and Laogai
Research Foundation, on behalf of themselves and each of their present and former agents,
representatives, attorneys, trusts, children, heirs, executors, administrators, conservators,
successors, and assigns (the “Releasing Parties”), hereby fully and forever release, acquit, and
discharge Yahoo!, Inc. and Yahoo! Hong Kong Ltd. and each of their present and former
officers, employees, directors, parents, whole and partial subsidiaries, shareholders, alter egos,
controlled entities, affiliates, servants, agents, independent contractors, consultants, advisors,
representatives, transferees, attorneys, insurers, accountants, sureties, trusts, heirs, executors,
administrators, conservators, predecessors, successors, and assigns (the “Released Parties”), from
any and all claims, rights, demands, causes of action, suits, obligations, orders, damages,
expenses, debts, costs, attorneys’ fees, judgments and liabilities of whatever kind or nature in
law, equity or otherwise, past, present or future, ascertained or unascertained, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or hidden, which
have existed or may have existed, or which do exist or may exist, without regard to subsequent
discovery or the existence of additional or different facts, arising out of or related in any manner
to any events or circumstances alleged in the California Action or the Hong Kong Action, as of
the date of this Agreement.

        B. Waiver of Other Claims. The Releasing Parties acknowledge that there is a
possibility that subsequent to the execution of this Agreement, they will discover facts which
were unknown or unsuspected at the time this Agreement was executed, and which if known by
them at the time may have materially affected their decision to execute this Agreement. The
Releasing Parties acknowledge and agree that by reason of this Agreement, and the release
contained in the preceding paragraphs, they are assuming any risk of such unknown facts and
such unknown and unsuspected claims. The Releasing Parties have been advised of the
existence of Section 1542 of the California Civil Code, and the similar laws of other
jurisdictions, which provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR
               SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
               EXECUTING THE RELEASE, WHICH IF KNOWN BY
               HIM MUST HAVE MATERIALLY AFFECTED HIS
               SETTLEMENT WITH THE DEBTOR.

Notwithstanding such provisions, this release shall constitute a full release in accordance with its
terms. The Releasing Parties knowingly and voluntarily WAIVE the provisions of Section 1542,
as well as any other statute, law, or rule of similar effect, and acknowledge and agree that this


                                                 4
      Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 6 of 18




waiver is an essential and material term of this release and the settlement which leads to it, and
without such waiver the settlement would not have been accepted. This waiver includes, but is
not limited to, a waiver of the right to a claim of fraudulent inducement to enter into this
Agreement as to such unknown facts and such unknown and unsuspected claims, except that it
shall not include misrepresentations as to the representations and warranties contained within this
Agreement. The Releasing Parties hereby represent that they have been advised by their
independent legal counsel, and that they understand and acknowledge the significance and
consequence of this release and of this specific waiver of Section 1542 and similar laws of other
jurisdictions.

IV.    ADDITIONAL AND MISCELLANEOUS PROVISIONS.

        A. Disclaimer of Liability. While this Agreement resolves all issues between the
Parties concerning the matters described herein, it does not constitute an admission by any of the
Parties of any of the matters alleged in the Actions, or of any liability or wrongdoing whatsoever,
nor does it constitute an admission of the validity of any defense. Nothing in this Agreement or
any related document shall be construed or admissible in any proceeding as evidence of liability
for damages or wrongdoing by any of the Parties. The Parties hereto agree that this Agreement,
and all such related documents, are the result, and a part, of a compromise within the provisions
of California Evidence Code §§ 1152 and 1154 and similar laws of other jurisdictions. The
Parties, on behalf of themselves and each of their present and former agents, representatives,
attorneys, trusts, children, heirs, executors, administrators, conservators, successors, and assigns,
agree that they will not assert that this Agreement or the related settlement is evidence or proof
that the allegations or defenses asserted in the Actions, or any of them, are true. The Releasing
Parties, on behalf of themselves and each of their present and former agents, representatives,
attorneys, trusts, children, heirs, executors, administrators, conservators, successors, and assigns,
will not state, assert, or contend that any of the Released Parties has admitted or acknowledged
any liability, responsibility, or culpability for the wrongful acts alleged in the Actions.

        B. Related Attorneys’ Fees and Costs. Wang Xiaoning, Yu Ling, and Shi Tao
acknowledge that their counsel in the California Action are entering into a separate settlement
agreement with the Yahoo! Entities in connection with their counsel’s activities in connection
with the California Action. Wang Xiaoning, Yu Ling, Shi Tao have no objection to the Yahoo!
Entities entering into that separate agreement and agree that any claim they might have had
against the Yahoo! Entities in connection with or related to that agreement is covered by and
released under the provisions of subsections III (A) and (B), above. The Wang/Shi/Wu Entities
waive any and all rights to claim any attorneys’ fees and costs above and beyond the sums paid
by Yahoo!, Inc. pursuant to this Agreement and to the separate agreement with counsel for Wang
Xiaoning, Yu Ling, and Shi Tao in the California Action. Each Party shall bear its own
attorneys’ fees and costs in connection with any activities necessary to effectuate this
Agreement.

       C. Warranties and Representations.

              1. Yu Ling, Gao Qinsheng, Harry Wu, and Laogai Research Foundation hereby
       warrant and represent that they have the requisite authorities and consents to enter into
       and execute this Agreement on behalf of Wang Xiaoning and Shi Tao as their attorneys-


                                                 5
     Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 7 of 18




       in-fact, and that the Yahoo! Entities are thus entitled to the protections of the California
       Probate Code, including but not limited to the immunity afforded by section 4303
       thereunder. The Wang/Shi/Wu Entities recognize and acknowledge that the Yahoo!
       Entities are entering into this Agreement in reliance on these warranties and
       representations of authorities and would not do so without these warranties and
       representations. Yu Ling and Gao Qinsheng have provided the Yahoo! Entities with
       notarized copies of “Powers of Attorneys” executed on behalf of themselves, Shi Tao,
       and Wang Xiaoning, and specifically authorizing Harry Wu to enter into and execute this
       Agreement.

               2. Harry Wu and Laogai Research Foundation hereby warrant and represent that
       the Laogai Research Foundation is a non-profit research and public education
       organization and has the managerial and organizational capacity to administer, distribute,
       and account for the Yahoo! Human Rights Fund in accordance with the requirements set
       forth above in Section II(C). They further represent and warrant that until the Fund has
       been entirely depleted, they will maintain a comparable level of managerial and
       organizational capacity.

               3. Harry Wu and Laogai Research Foundation hereby warrant and represent that
       they will establish a Board of Directors for the YHR Fund. The Board of Directors shall
       have the power and authority to direct the activities and expenditures of the YHR Fund,
       subject to the restrictions set forth in this agreement. Harry Wu and the Laogai Research
       Foundation shall consult with Yahoo! regarding the composition and membership of the
       Board of Directors before making any appointments to the Board.

        D. Indemnification. The Foundation hereby agrees to indemnify, defend and hold
Yahoo! harmless from and against any claims, liabilities, damages, attorneys’ fees, or costs
arising out of any legal or administrative proceeding initiated by or on behalf of Wang Xiaoning,
Shi Tao, or Yu Ling, or any person or entity asserting an assignment, transfer, or other interest in
the rights or claims of Wang Xiaoning, Shi Tao, or Yu Ling against the Yahoo! Entities.

       E. Confidentiality. The Parties and their authorized representatives agree as follows:

                1. The terms and conditions of this Agreement (collectively, “Confidential
       Information”) shall remain confidential. The Parties and their authorized representatives,
       and anyone acting on their behalf, shall not disclose Confidential Information to any
       other person, except (a) to any persons whose knowledge of the terms of this Agreement
       is necessary to carry out its provisions (and who shall be advised of its confidentiality and
       agree to be bound by this provision by a signed written undertaking, and the other Parties
       hereto shall be notified of such disclosure); (b) to the extent such disclosure is required
       for its enforcement; (c) to the extent such disclosure is authorized pursuant to the prior
       written consent of all Parties to this Agreement; or (d) as otherwise required by law,
       including pursuant to any discovery procedures authorized by law. In the event any
       action or proceeding is commenced (other than by a Party to enforce the terms of this
       Agreement) or any compulsory process is received, which seeks the disclosure of
       Confidential Information, the Party which is the recipient of any disclosure request shall
       provide prompt written notice to each other Party regarding same and shall take all


                                                 6
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 8 of 18




reasonable measures to afford the other Parties the opportunity to seek an appropriate
protective order, make a motion to quash or to otherwise oppose or object to the
disclosure of Confidential Information.

        2. Notwithstanding anything to the contrary contained in this Agreement, the
Released Parties may disclose information adequate to satisfy their reporting obligations
under various United States and international rules, and insurance agreements, and
include the following information in its reports to the Securities and Exchange
Commission (“SEC”): that the dispute between the Parties has settled; that the terms of
the settlement agreement are confidential; and that the settlement will not have a material
adverse impact on the Released Parties. The Releasing Parties take no position on the
issue of whether this Agreement, and the underlying settlement, will have a material
adverse impact on the Released Parties.

F. Integration and Representations.

        1. Except as provided herein, this document constitutes the entire agreement and
understanding between the Parties concerning the releases and dismissals described
herein, and supersedes and replaces all prior negotiations, proposed agreements and
agreements, written and oral, relating thereto. This is a fully integrated document.

       2. Each of the Parties hereto acknowledges that no other Party hereto, or any
agent or attorney of any other Party hereto, has made any promise, representation or
warranty whatever, express or implied, not contained herein concerning the subject
matter hereof, to induce it to execute this document, and acknowledges that it has not
executed this instrument in reliance on any such promise, representation, or warranty not
contained herein.

      3. Each of the Parties or their authorized representatives hereto have read this
Agreement and understands the contents thereof.

        4. Each of the Parties or their authorized representatives hereto represent and
acknowledge that they have been represented by independent legal counsel of their own
choice with respect to this Agreement, and any and all matters covered by or related to
this Agreement. Each Party or their authorized representatives represent and warrant that
they have read, know and understand the content of this Agreement, have executed this
Agreement voluntarily, and have not been influenced by any person, persons or attorney
acting on behalf of any other Party.

        5. Each of the Parties hereto acknowledges and represents to the other Party that
each has not assigned or transferred any claim covered by this Agreement that any Party
has, had, may have, or may have had against any other. Each of the Parties agrees to
protect, defend, indemnify and hold harmless each of the other Parties from and against
any such claims, (including, but not limited to, the payment of fees and costs actually
incurred, whether or not litigation is commenced) based on, in connection with, or arising
out of any such assignment or transfer by such persons, or purported or claimed
assignment or transfer.



                                         7
     Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 9 of 18




        G. No Litigation. The Wang/Shi/Wu Entities agree that to the fullest extent permitted
by law, they will never commence, aid in any way, prosecute or cause to permit to be
commenced or prosecuted against the Yahoo! Entities, any action or other proceeding (whether
based in contract, tort, or otherwise) based upon or related to any of the Claims released by the
Parties. This Agreement shall constitute a judicial bar to the institution of any such action or
proceeding.

        H. Governing Law. This Agreement is to be governed by, and enforced in accordance
with, the laws of the State of California.

        I. Dispute Resolution. All disputes of any nature (whether sounding in contract, tort,
or otherwise) arising out of or relating to this Agreement must be initiated, maintained, and
determined exclusively by final and binding arbitration in the County of Santa Clara, State of
California. The arbitration shall be initiated and conducted according to either the JAMS
Streamlined (for claims under $250,000) or the JAMS Comprehensive (for claims over
$250,000) Arbitration Rules and Procedures at the San Jose, California office of JAMS, or its
successor (“JAMS”) in effect at the time the request for arbitration is made (the “Arbitration
Rules”). The arbitration shall be conducted in Santa Clara County before a single neutral JAMS
arbitrator appointed in accordance with the Arbitration Rules. Unless the parties agree
otherwise, the neutral arbitrator shall be a former or retired judge of any California state or
federal court. The fees and costs of the arbitration, including the Arbitrator and any court
reporter transcribing the hearings, will be shared equally by the parties. The Arbitrator shall
award the legal fees, disbursements, and other expenses (including expert witness fees) to the
prevailing party in the Arbitration in such amounts as determined by the Arbitrator to be
appropriate. The arbitrator will provide a detailed written statement of decision, which will be
part of the arbitration award and admissible in any judicial proceeding to confirm, correct or
vacate the award. If either party refuses to perform any of its obligations under the final
arbitration award within thirty (30) days after it is required to be performed under the award,
then the other party may enforce the final award in any court of competent jurisdiction in Santa
Clara County. The party seeking enforcement of any arbitration award shall be entitled to an
award of all costs, fees and expenses, including reasonable outside attorneys’ fees, incurred in
enforcing the award, to be paid by the party against whom enforcement is ordered.
Notwithstanding the foregoing, either party may also seek to enforce the arbitration award at any
time, but without an automatic entitlement to an award of all costs, fees and expenses, including
reasonable outside attorneys’ fees, incurred in enforcing the award. Each of the parties
understands, acknowledge and agrees that, by agreeing to arbitration as provided herein,
each of the parties is giving up any right that he or she may have to a trial by judge or jury
with regard to the matters which are required to be submitted to mandatory and binding
Arbitration pursuant to the terms hereof. Each of the parties further understands,
acknowledges and agrees that other than to the extent permissible pursuant to the
California Arbitration Act (Code of Civil Procedure section 1280 et seq.) and California
law there is no right to an appeal or a review of an Arbitrator’s award as there would be a
right of appeal or review of a judge or jury’s decision.




                                                8
    Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 10 of 18




       J. Notices.

               Wang/Shi/Wu Entities:

               Harry Wu
               Executive Director
               Laogai Research Foundation
               1708 Broadfield Lane
               Vienna VA 22182
               Exchange2060@gmail.com


               Yahoo! Entities:

               Michael Callahan
               Executive Vice President,
               General Counsel
               Yahoo! Inc.
               701 First Avenue
               Sunnyvale, CA 94089
               callahan@yahoo-inc.com


        K. Tax Matters. Each party shall be solely responsible for its own tax liabilities, if any,
arising in connection with this Agreement.

      L. Headings. Section and paragraph headings contained in this Agreement are for
convenience and shall not be considered for any purpose in construing this Agreement.

        M. Execution by Fax and in Counterparts. This Agreement may be executed by fax
and in any number of counterparts, which together shall constitute one instrument.

        N. Predecessors, Successors and Assigns. This Agreement shall bind and inure to the
benefit only of, and be enforceable only by, the Parties hereto and their respective successors and
assigns (and their respective predecessors to the fullest extent permitted by law). There are no
express or implied third party beneficiaries of this Agreement.

       O. Amendments. This Agreement may be amended, modified, canceled, or waived
only by written instrument executed by each of the parties.

        P. Unenforceable Terms. If any provision of this Agreement is adjudicated to be
unenforceable or invalid for any reason, that part will be severed from the balance of this
Agreement, and the validity or enforceability of the remainder of this Agreement will in no way
be affected or impaired unless the severed portion was essential to the intended purpose of this
Agreement. If the severed portion was essential to the intended purpose of this Agreement, then
the party who was to receive the benefit of the severed portion has the option to void this




                                                 9
    Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 11 of 18




Agreement. The Parties expressly agree that Sections II and III are each essential to the intended
purpose of this Agreement.

        Q. Waiver of Terms. A waiver of any term or condition of this Agreement, or breach
thereof, will not be deemed to be, and may not be construed as, a waiver of any other term,
breach or condition hereof.

         R. Neutral Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, this Agreement will be construed neutrally, and will not be applied more
strictly against one party than another.

        S. Third Party Challenge to Settlement Agreement. In the event that any action or
proceeding of any type whatsoever is commenced or prosecuted by any person not a party to this
Agreement to invalidate, interpret or prevent the validation, enforcement or carrying out of all or
any of the provisions of this Agreement, the Parties mutually agree, represent, warrant and
covenant to cooperate fully in opposition to such action or proceedings.


       IN WITNESS WHEREOF, the Parties hereby execute this Agreement, effective as of
November 9, 2007.




WANG XIAONING                                        YU LING



______________________________                       ______________________________




SHI TAO                                              GAO QUINSHENG



______________________________                       ______________________________




                                                10
    Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 12 of 18



05-DEZ-2007 09:03              WOERL-TOBACCO-ISARTOR                                                                   s.   02
                                                                                        Seite h'. 2




            Agreement. The Parties expressly agree d.i•        SeQtio~s II ~d m are each essen .     to
            ~Ahis Agreement.                         •.           ·    ·•   .

                     Q. Waiver of Terms. A waiver ofany tenn or eondition of this.
            thereof, ~Wd~ be, and may· not be conatrliled as, a waiver of
            ~~nwtionh~£

                   R. Neutral Coutruetion. Each party has cOoperated in the drafting d
            this A~~.·this Agreement will be e005true4 neutrally, und will n t be
            8itllil!fliJ.IWilbt'one party than another.
                 S. Tltlrd Party CbaUenge· tp ~lliBrtt Ainciinent. In the event·
                                                    is                ot
            proceed~ type whatso~ver c:ormne!Uled prosecuted by any perso ,
            ~~ invalidate, interpret or prevent the validatipn. enforcement or .c
            uy~rovisions ofthis Agreem:c:nt, the Parties mutUally agree. represent, :
            ~owl cooperate fully in opposition to such ~ion proceedings.    or
                   IN Wtl"NESS WHEREOF                    , the Parties hereby execute this Agre>ement
             November 9, 2007.                            effilctive as of




             WANG XlAONING                                                       YU LINO



                                             (4')'

                                                                                                           I.
                                                                                                          - !_,___.-- _ _ _ ,_,- _   ......   ~·
             Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 13 of 18




03/12/?007    23:26    0041227168001            RESERVATIONS                  PAGE   02/03




        HARRYWU                                 LAOGAI RESEARCH FOUNDATION



              _,_'
                I'
                   ·-7
              '
              '7-




        YAHOOt, INC.                            YAHOO! HONG KONG LTD.




        By~~' J.~ ~Officer
                                                By
                                                Its
                                                      Mi ,t.AYA. s"""'~~
                                                      h   1 i..~ c;..'\"an_




                                           11
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 14 of 18




 ~~~:
 ~ . vowu 4 A~"4 ~{<~                    lJ"' ~_,,1 1. t-1- 1w"--
  )..'V~ ~ ~~ ~" GM Q,.,~ to                            j        W"'

  "'· R~~bl<• 4r""'' 4~-rr"'"'i K,,. ~~ j, H' li.,lh> >~R"'
   t<. Re ~ 4~""""' '4 ITit"j ~ vs. fra.. t,; \.-'\, Vt "'f"' >~)""




        J   b\    efv-- '~ lJw.• /
       Il   II   J.   I "-""' -:r·
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 15 of 18




                                                     l'ower of AttQroey

       I, Ling YU, hereby authorize Mr. Harry Hongda WU, SSN: 556"87-1773, 1708 Broadfield Lane,
       Vienne, VA 22182, USA, to have the power of attorney regarding the matter of tny and my
       husband, Wang Xiaoning's, legal settlement with Yahoo! Inc, This document is C'lfective as dated.

       rairfax, VA, November 8, 2007
       Signed in the presence of the notary O'fficer.



       Ling Yl!

       I hereby certifY that I know Mrs. Ling YlJ, (based on the passport she presented to me as
       confirmation). Ling YU is her true name. She understands and is eligible to make said
       authorization.



       Notary Officer




      f:l/;, fltrilj'(. 1,\jjr_~~L,:it;: CHARRY HONGDA Wl!), 1708 Broadflcld l.ane. VicnnaVA22182,
      USA, te'til;::fU'f:ll;:>l.:j(T 1}')'M~ YAHOO {::'F.tJif:Jitf1< r,.;:fjil_!(~;JLL:. f.i~(fJ~":*)({-\;lo'lLA. ii';
      1J111i'll. 'I&NIJ t:1 iliil~J\'1!"




      frl~,         YULING

      J\l<ilEA)J,
      'fJtiJ.. Wl'i:ri>!l' <:1i!iHi!Ji:ll1!tfl'~ifM:flP!KiJ.IiiEAJJl, !tillli<J~'Y!iilx, !tlll7flllil#1l'!I~)Jf.Hll.. ~-~
      zrn.      JltJti'f&P1-t$Jta;.<fi;A.!:f:~.
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 16 of 18




                                                         Power of Attorney

      l, Qinshcng Gao. hereby authorize Mt. Harry Hongda WU, SSN: XXX-XX-XXXX, 1708 Broadtield
      Lane, Vienne, VA 22182, USA, to have the power of attorney regarding the matter of my and my
      son, Shi Tao's, legal settlement with Yahoo! Inc. This document is effective as dated.

      Fair/l!.x, VA, November 8, 2007
      Signed in the presence of the notary officer.



      Qinsheng Gao              c;!\O 01Ns Ht;NG                              '~~f
      I hereby certify that I know Mrs. Qinsheng Gao, (based on the passport she presented to me as
      confirmation). Qinsheng Gao is her true name. She understands and is eligible to make said
      authorization.



      Notary Officer




      l'Jt, i$.:!\fj±i, i.AxEM9M:!s CHARRYHONGDA WU), 1708 Broadtield Lane, ViennaVA22182,
      USA, {fif:\:;;.fUilt)Lf'~i}li,{j'M~ YAHOO ~.-J(t}ii;\.ifl:/.Jfi]fl:Jifi#J..L ;'MJi;(-J\J::'I!:*J({-\;_!JI!A, !S:{lt
      r,l;f)( ll RfJ I:J ili,l i.E•~{(,




      iBi '1\!' j±i, GAO QINSHENG



      "litdiEIPJ,
      if:l:;iJd!.\/1:j'1\!'fi <;!iii Hl!rMHJtti'~!M~i;'J''Jffi7\liiEIJIJ), Pi!ln',J.K'rm!;:l~.   !ll!lTI~;J:F}lrtll)J:f'ltz,   !fill:
      :}'·..1'.fri, Jli::Ji:f'f~IJ{-~3~HUA.:t;,)(,
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 17 of 18




                                                   Revoke of Power of Attorney


    I, YU LING of No. 30, Shen qu, Baiwanzhu~ng, Xicheng District, Beijing, China
      hereby revoke the power of attorrney to Mr. Morton Sklar and the World Organization for Human
    Rights USA as my legally authorized representative and agent to act for me and my husband.
    Wang, Xiaoning, in all the lawful matters against Yahoo!, Inc. and its subsidiaries, age1ts, and
    officers, including Alibaba, Inc ..

    The power of attorney is effective as dated.

    Signed and sworn to before a Notary Public, November 81h, 2007. Pairfax, Virginia.



    Yu. Ling

    This is to certizy that Yu Ling personally known to me (or proved to me on the basis of satifactory
    evidence) to be the person whose name is subscribed to the within instrument and acknowledged
    to me that she executed the same in her authorized capacity, and that by her signature on the
    instrumellt the person, or the entity upon behalf of which the person acted, executed the
    instrument.



    Signature___\='!x:;',_,.....'"'\.....,..."',_.;::._·_ _.'t_,.,"'.-''"''''~-'_ _ __
Case 1:17-cv-00635-JDB Document 66-1 Filed 07/02/20 Page 18 of 18




                                 Revoke of Power of Attorney

     I, GAO Qinsheng of No. 408, Yuwei Yizu, Lingyuan, Huamachizhen. Yanchi County.
     Ningxia Province, China

     hereby revoke the power ofattormey to Mr. Morton Sklar and the World Organization
     for Human Rights USA as my legally authorized representative and agent to act for
     me and my son, Shi Tao, in all the lawful matters against Yahoo!, Inc. and its
     subsidiaries, agents, and officers, including Alibaba, Inc ..

     The power of attorney is effective as dated.

     Signed and sworn to before a Notary Public, November S(h. 2007, Pairfax, Virginia.



     GAO Qinsheng


     This is to certify that GAO Qinsheng personally known to me (or proved to me on the
     basis ofsatifactory evidence) to be the person whose name is subscribed to thE• within
     instrument and acknowledged to me that she executed the same in her authorized
     capacity, and that by her signature on the instrument the person, or the entity upon
     behalf of which the person acted, executed the instrument.
